Exhibit AMENDED AND RESTATED BY-LAWS OF AMBER ALERT SAFETY CENTERS, INC. ARTICLE I Offices The registered office and registered agent of Amber Alert Safety Centers, Inc., formerly DS&E Metals, Inc. (the “Corporation”) shall be set forth in the Articles of Incorporation. The Corporation also may have offices at such other places, within or without the State of Nevada, as the Board of Directors (the “Board”) determines from time to time or the business of the Corporation requires. ARTICLE II Meetings of Stockholders Section 1.Place of Meetings.
